PER CURIAM.
Appellant appeals from a thirty month sentence, contending that the trial court erred in relying on an amendment to Rule 3.701(d)(14), Florida Rules of Criminal Procedure, which allows a trial court to “bump up” a sentence range to the next higher guidelines “cell” when a defendant’s probation is revoked. Appellant was sentenced prior to July 1, 1984, the effective date of the rule. The trial court’s decision to apply the new rule retroactively to appellant was error. Barnes v. State, 461 So.2d 216 (Fla. 1st DCA 1984); Saunders v. State, 459 So.2d 1119 (Fla. 1st DCA 1984); accord Frazier v. State, 463 So.2d 458 (Fla. 2d DCA 1985).
Accordingly, appellant’s sentence is VACATED and the case is REMANDED for resentencing.
SMITH, SHIVERS and WIGGINTON, JJ., concur.